DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on August 25, 2022 has been received and considered. By this amendment, claims 1, 2, 12, and 16 are amended and claims 1, 2, 4-10, and 12-20 are now pending in the application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/847,830, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The priority applications fail to describe a medical device comprising a housing having an outer surface configured to interface with a patient, the housing including an electrically conductive can and an electrically conductive connector enclosure coupled to the can, in combination with the rest of the claim elements, or a medical device comprising an implantable lead having an electromagnetic shield, a housing, and a set screw forming an electrical connection between the electrical ground and connector to electrically ground the electromagnetic shield, in combination with the rest of the claim elements.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. PCT/US2012/0220711 AND PCT/US2012/022086 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally-filed disclosure fails to disclose “a housing having an outer surface configured to interface with a patient, the housing including an electrically conductive can and an electrically conductive connector enclosure coupled to the can”, “a housing having an electrical ground, the housing including an electrically conductive can and an electrically conductive connector enclosure coupled to the can and electrically coupled to the electrical ground”, or “an electrically conductive housing having an electrical ground” as presently claimed. While the Applicant points to paragraphs [0055], [0059], [0088], [0089], [00141]-[00143], [00149], and [00151] and Figures 10, 11, and 35-37 for support for the claim amendments, none of these paragraphs or drawings describe the housing including an electrically conductive can and electrically conductive connector enclosure, or the housing being electrically conductive. As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-10, and 12-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hegland (WO 2010/126975, previously cited). Regarding claim 1, Hegland discloses an implantable medical device to receive an implantable medical lead, the implantable medical device comprising: electrical circuitry electrically coupled to an electrical connector 1111/2111/3111, the electrical connector configured to be coupled to the electrical contact of the implantable medical lead (see page 13, line 32-page 14, line 3, page 14, lines 6-10, page 21, lines 24-27, page 21, line 31-page 22, line 2, page 31, lines 22-25 and 29-32, and page 41, lines 29-32); a housing having an outer surface configured to interface with a patient, the housing including an electrically conductive can 2154 and an electrically conductive connector enclosure 2158 coupled to the can (see Figures 5A-C, page 24, lines 11-18 and page 25, lines 12-15), the electrical circuitry disposed within the can and the electrical connector disposed within the connector enclosure (see page 13, lines 28-32, page 21, lines 20-24, page 31, lines 18-22, and page 41, lines 25-29); the housing forming a lead passageway in the connector enclosure to receive the proximal end of the implantable medical lead (see the area in the header where the lead is inserted in Figures 1, 3, 5A-C, and 7A-11), and the connector enclosure including a set screw passageway 1112/2112/2160/3112 intersecting the lead passageway within the connector enclosure (see Figures 1, 3, 5A, and 11), the set screw passageway defined by an electrically conductive wall and in electrical communication with an electrical ground (see page 24, lines 11-28, where it is described that the set screw passageway 2160 and set screw 2168 electrically connect the lead 2164 to the electrical ground in the can); and a set screw 1114/2114/2168/3114 disposed at least partially within the set screw passageway (see Figures 1, 3, 5B and 11), the set screw to be tightened against the connector at the proximal end and hold the implantable medical lead in position within the lead passageway, the set screw being electrically conductive and forming an electrical connection with the electrical ground via the set screw passageway (see page 24, lines 11-28). The recitation “the implantable medical lead having an electrical contact at a proximal end of the implantable medical lead” is not considered to further limit the implantable medical device or given patentable weight because it merely recites elements of an implantable medical lead that the medical device is intended to receive.
Regarding claim 2, Hegland discloses that the electrical circuitry includes an electrical ground connection in electrical communication with the electrical ground (see Figures 5A-C, 9F, and page 24, lines 11-18, and page 29, lines 1-14).
Regarding claim 4, Hegland discloses that the housing is formed of a metal (see page 13, line 28, page 21, line 20, and page 24, line 9).
Regarding claim 5, it is respectfully submitted that it is inherent for a set screw passageway to include threaded cylindrical walls, as a screw is a threaded cylindrical element and, thus, the passageway must have a complimentary shape with complimentary threads to accommodate the set screw.
Regarding claim 6, Hegland discloses that the set screw passageway includes a set screw block (see page 14, line 13, page 22, line 5, page 24, lines 11-28, and page 32, line 3). Furthermore, it is respectfully submitted that it is inherent for the set screw block to have threaded cylindrical walls to receive the set screw as a screw is a threaded cylindrical element and, thus, the set screw block must have a complimentary shape with complimentary threads to accommodate the set screw.
Regarding claim 7, it can be seen from Figures 1, 3, 5A, and 9A of Hegland that the set screw does not include any sort of covering and is thus exposed on the housing within the set screw passageway.
Regarding claim 8, it can be seen from Figures 1, 3, 5A, and 9A of Hegland that the set screw does not include any sort of covering and is thus not covered by a grommet.
Regarding claim 9, it can be seen from Figures 1, 3, 5A, and 9A of Hegland that the set screw passageway forms an opening on the housing.
Regarding claim 10, Hegland discloses that the lead passageway includes an opening in the housing, and the set screw passageway is disposed proximate the opening (see Figures 1, 3, 5A-C, and 7A-11).
Regarding claim 12, Hegland discloses an implantable medical system, comprising: an implantable medical lead 1108/2108/2308/3108, the implantable medical lead having a lead body with a distal end having an electrode 1116/2116/3116 and proximal end having an electrical contact 1110/2110/3110 of an electrical conductor in electrical connection with the electrode (see Figures 1, 3, and 33), the lead body having an electromagnetic shield 1118/2118/3118 in electrical connection with a connector at the proximal end (see Figures 2A, 4A, and 12A, page 14, line 15, page 22, lines 7-11, and 32, lines 5-7); and an implantable medical device to receive the implantable medical lead, the implantable medical device comprising: electrical circuitry electrically coupled to an electrical connector 1111/2111/3111, the electrical connector configured to couple to the electrical contact of the implantable medical lead (see page 13, line 32-page 14, line 3, page 14, lines 6-10, page 21, lines 24-27, page 21, line 31-page 22, line 2, page 31, lines 22-25 and 29-32, and page 41, lines 29-32); a housing having an electrical ground, the housing including an electrically conductive can 2154 and an electrically conductive connector enclosure 2158 coupled to the can and electrically coupled to the electrical ground (see Figures 5A-C, page 24, lines 11-18 and page 25, lines 12-15), the electrical circuitry disposed within the can and the electrical connector disposed within the connector enclosure (see page 13, lines 28-32, page 21, lines 20-24, page 31, lines 18-22, and page 41, lines 25-29); the housing forming a lead passageway in the connector enclosure to receive the proximal end (see the area in the header where the lead is inserted in Figures 1, 3, 5A-C, and 7A-11), and the in the connector enclosure including a cylindrical wall defining a set screw passageway 1112/2112/2160/3112 intersecting the lead passageway within the connector enclosure (see Figures 1, 3, 5A, and 11), the all defining the set screw passageway being electrically conductive and in electrical communication with the electrical ground (see page 24, lines 11-28, where it is described that the set screw passageway 2160 and set screw 2168 electrically connect the lead 2164 to the electrical ground in the can); and a set screw 1114/2114/2168/3114 disposed against the wall and at least partially within the set screw passageway (see Figures 1, 3, 5B, and 11) to be tightened against the connector at the proximal end and hold the implantable medical lead in position within the lead passageway, the set screw being electrically conductive and forming an electrical connection between the electrical ground via the wall and the connector to electrically ground the electromagnetic shield (see page 24, lines 11-28).
Regarding claim 13, Hegland discloses that the connector enclosure includes a flange 2172 (see Figure 5C).
Regarding claim 14, Hegland discloses that the device is intended for implantation and, thus, it is respectfully submitted that it is inherent that the circuitry is hermetically sealed within the can. Hegland discloses that the circuitry is within the can and in order for a device to be intended for implantation in a patient (i.e. implantable), such a device would necessarily be hermetically sealed to both protect the patient from any interaction with the internals of the device and to protect the device from interaction with body fluid.
Regarding claim 15, Hegland discloses that the electrical circuitry includes a ground connection electrically connected to the electrical ground (see Figure 9F and page 29, lines 1-14).
Regarding claim 16, Hegland discloses an implantable medical device to receive an implantable medical lead, the implantable medical device comprising: electrical circuitry electrically coupled to an electrical connector 1111/2111/3111 via a conductive feedthrough pin (the wire described at page 14, lines 5-10, page 21, line 29-page 22, line 2, page 31, lines 27-32, and page 42, lines 2-6), the electrical connector configured to couple to the electrical contact of the implantable medical lead (see page 13, line 32-page 14, line 3, page 14, lines 6-10, page 21, lines 24-27, page 21, line 31-page 22, line 2, page 31, lines 22-25 and 29-32, and page 41, lines 29-32); an electrically conductive housing having an electrical ground, the housing including an electrically conductive can 2154 and an electrically conductive connector enclosure 2158 coupled to the can and electrically coupled to the electrical ground (see Figures 5A-C, page 24, lines 11-18 and page 25, lines 12-15), the electrical circuitry disposed within the can and the electrical connector disposed within the connector enclosure (see page 13, lines 28-32, page 21, lines 20-24, page 31, lines 18-22, and page 41, lines 25-29);  
an electrically conductive housing 2154 having an electrical ground (see Figures 5A-C, page 24, lines 11-18 and page 25, lines 12-15), the housing forming an axial lead passageway to receive the proximal end (see the area in the header where the lead is inserted in Figures 1, 3, 5A-C, and 7A-11), the electrical connector disposed within the lead passage way (the “electrical connections within the header” described in page 14, lines 5-10, page 21, line 29-page 22, line 2, page 31, lines 27-32, and page 42, lines 2-6), and the housing including a cylindrically-threaded and electrically-conductive wall forming a set screw passageway 1112/2112/2160/3112 intersecting the lead passageway within the housing (see Figures 1, 3, 5A, and 11), the wall forming the set screw passageway in electrical communication with the electrical ground (see page 24, lines 11-28, where it is described that the set screw passageway 2160 and set screw 2168 electrically connect the lead 2164 to the electrical ground in the can); and a conductive set screw 1114/2114/2168/3114 disposed at least partially within and in electrical communication with the set screw passageway (see Figures 1, 3, 5B and 11 and page 24, lines 11-28), the set screw to be tightened against the connector at the proximal end and hold the implantable medical lead in position within the lead passageway to maintain an electrical connection between the electrical ground and the connector to electrically ground the electromagnetic shield (see page 24, lines 11-28). The recitation “the implantable medical lead having a lead body with a distal end having an electrode and proximal end having an electrical contact of an electrical conductor in electrical connection with the electrode, the lead body having an electromagnetic shield in electrical connection with a connector at the proximal end” is not considered to further limit the implantable medical device or given patentable weight because it merely recites elements of an implantable medical lead that the medical device is intended to receive.
Regarding claim 17, Hegland discloses that the electrical connection between the electrical ground and the connector includes the set screw (see page 14, lines 13-15, page 22, lines 5-7, and page 32, lines 3-7).
Regarding claim 18, Hegland discloses that the set screw is metal (see page 25, line 25).
Regarding claim 19, the recitation “the proximal end includes a datum to contact the housing and control a depth of the implantable medical lead into the lead passageway” further limits the lead rather than further limiting the medical device and is, thus, not considered to further define over the prior art to Hegland.
Regarding claim 20, it can be seen from Figures 1, 3, and 9A of Hegland that the set screw does not include any sort of covering and is thus operable without a grommet.
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered and are moot in-part and non-persuasive in-part. Those arguments which are moot will not be answered herein as the objections/rejections to which they apply are no longer pending. Regarding the rejection of the claims as being anticipated by Hegland, the Applicant argues that the set screw passageway and lead passageway in Figure 3 intersect within the upper housing portion, but the upper housing portion is not conductive and the walls of the set screw passageway and the set screw are not in electrical contact with the upper housing portion in the manner specifically set forth in the amended claims. The Applicant further argues that Figure 5 of Hegland shows the set screw passageway and lead passageway do not intersect within the upper housing portion “in the manner specifically set forth in the amended claims” and that if the Examiner were to combine these two embodiments, Hegland would not read on the claims because it would use multiple set screws. It is respectfully submitted that the claims do not require the set screw passageway or lead passageway be “within the upper housing portion”, but rather only recite an electrically conductive can and electrically conductive connector enclosure, or an electrically conductive housing. As discussed above, Figures 5A-C of Hegland disclose the claimed electrically conductive can and electrically conductive connector enclosure. For at least the reasons given above, Hegland discloses the invention as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792